department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list legend taxpayer a the iras trustee t amount m dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained five individual_retirement_accounts iras the iras with trustee t taxpayer a asserts that on november taxpayer a received a distribution of amount m taxpayer a asserts that her failu e to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to trustee t’s error in advising taxpayer a to take a second required_minimum_distribution for year page taxpayer a has not used amount m for any other purpose taxpayer a has been taking required minimum distributions from the iras for several years during which time she has relied on the iras’ administrator at trustee t to inform her of the required amount and prompt her to timely take the distribution each year the iras’ administrator keeps a list of all his clients who have to take a required_minimum_distribution crossing each off of his list when the distribution is completed in april trustee t contacted taxpayer a and told her that she was required to withdraw approximately amount m for 20' rmd immediately and the iras’ administrator transferred the funds to taxpayer a's personal investment account unfortunately and contrary to his usual practice the iras’ administrator failed to record the distribution and cross taxpayer a off of his list as a result in november when the iras’ administrator reviewed his list of clients with outstanding required minimum distributions taxpayer a's name was still on his list accordingly he called taxpayer a and erroneously told her that she was required to withdraw her rmd taxpayer a agreed to take the rmd of amount m the taxpayer a acquiesced and the iras’ administrator transferred the funds to taxpayer a's investment account because of the trustee t mistake taxpayer a withdrew twice the amount required on february trustee t discovered the mistake and informed taxpayer a once taxpayer a understood that she had taken twice the required amount she asked that the excess_amount be returned to the iras however trustee t determined that because the rmd amount had elapsed day period starting with the second distribution of the taxpayer a would need to request a ruling from the internal_revenue_service the service __ the iras’ administrator's assistant at based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial roflovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to trustee t’s error in advising taxpayer a to take a second required_minimum_distribution for year therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m taxpayer a is granted a period of days measured from the date of the issuance this letter_ruling to make a rollover_contribution of amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution of page the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact by please address all correspondence to se t ep ra t3 sincerely yours faw fo wade - laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
